Citation Nr: 1523120	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder, including gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a stomach disorder, including GERD.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1994.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for diabetes mellitus, service connection for a low back disorder, and service connection for a stomach disorder, including GERD.  He perfected a timely appeal to that decision.  

On June 24, 2014, the Veteran and his wife appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned, sitting in Washington, D.C.  A transcript of the hearing has been associated with the Virtual VA file.  At the Veteran submitted additional evidence directly to the Board along with a signed waiver of RO jurisdiction of those records, pursuant to 38 C.F.R. § 20.1304 (2014).  


The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for a low back disorder and a stomach disorder, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to service connection for diabetes mellitus and a stomach disorder, including GERD, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service connection for a low back disorder; the Veteran did not appeal.  

2.  Evidence received since the March 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back disorder.  

3.  A chronic low disorder was not manifested in service, arthritis was not manifest within one year of discharge, and a current low back disorder is not traceable to military service.  

4.  An unappealed March 1995 rating decision denied the Veteran's claim for service connection for a stomach disorder, including GERD.  

5.  Evidence received since the March 1995 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder, including GERD.  

6.  An unappealed March 1995 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  

7.  Additional evidence received since the March 1995 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1995 rating decision is new and material; therefore, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

2.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated by active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3.  Evidence received since the final May 1995 rating decision is new and material; therefore, the claim of entitlement to service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2014); C.F.R. §§ 3.156(a), 20.1103 (2014).  

4.  Evidence received since the final May 1995 rating decision is new and material; therefore, the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2014); C.F.R. §§ 3.156(a), 20.1103 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2010 and April 2010 from the RO to the Veteran, which was issued prior to the RO decision in June 2010.  Additional letters were issued in December 2012, April 2013, June 2013, July 2013, August 2013, and September 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion.  (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

III.  Factual background.

The enlistment examination, dated in April 1976, was negative for any complaints or findings of a back disorder, abdominal disorder, or endocrine disorder, including diabetes mellitus.  Clinical evaluation of the spine, abdomen and endocrine system was normal.  During a clinical evaluation in April 1990, it was noted that the Veteran's glucose level was 107; he reported a family history of diabetes mellitus.  Three days later, test results revealed a fasting blood sugar of 105.  In September 1991, the Veteran was diagnosed with esophagitis and gastritis.  In March 1993, the Veteran was seen for complaints of pain the lower back, right side for the past 2 weeks.  The assessment was facet syndrome.  The service treatment reports (STRs) show that the Veteran was seen in July 1993 for symptoms of myocardial infarction; it was noted that he was diagnosed with gastroenteritis.  An upper gastrointestinal series, performed in August 1993, was reported to be normal.  During a subsequent clinical visit in August 1993, the Veteran was assessed with resolved abdominal pain.  The Veteran was seen in January 1994 for chronic low back pain and cervical pain.  X-ray study of the lumbar spine was normal.  On the occasion of the retirement examination in April 1994, the Veteran reported suffering a back injury in Honduras in 1993.  Clinical evaluation of the spine was normal; evaluation of the endocrine system and abdomen was also normal.  In June 1994, it was noted that the Veteran had a history of recurring stomach problems; the assessment was probable gastritis.  A treatment note dated in July 1994 reflects an assessment of GERD symptoms, improved.  

The initial claim for service connection for a back disorder, gastritis and diabetes mellitus (VA Form 21-526) was received in September 1994.  In conjunction with his claim, the Veteran was afforded a VA examination in September 1994.  At that time, he complained of mid-abdominal "turmoil," vomiting and diarrhea in July 1993.  The Veteran related that the vomiting and diarrhea cleared in one to 2 months with treatment for giardia; since then, he has had heartburn and excess gas.  The Veteran denied any nausea, vomiting, diarrhea, constipation, chills or fever; he had a normal UGI series in July 1993.  The Veteran also reported that he was diagnosed with gastritis and prescribed Axid and he currently takes medication as needed.  The Veteran indicated that he rarely drinks alcohol, he does not use much caffeine, and he does not take nonsteroidal anti-inflammatory medications.  The Veteran further noted that he has no history of diabetes mellitus; he has never been diagnosed with that disorder or received treatment for it.  It was noted that evaluation of the endocrine system revealed no diabetic changes.  The pertinent diagnoses were gastritis by history and diabetes mellitus, alleged but denied by the Veteran and not found on examination.  

By a rating action in March 1995, the RO denied service connection for gastritis and giardiasis, service connection for diabetes mellitus, and service connection for spine.  The RO determined that gastritis was an acute condition which resolved with no residuals shown on the last examination.  Service connection was denied for the low back based on a finding that pain by itself was not a disability and no underlying disability was shown on the last examination.  Lastly, it was determined that the STRs showed no diagnosis or treatment for diabetes mellitus, and the condition was not shown on the VA examination.  The Veteran did not appeal that determination, and it became final.  

Subsequently received were treatment reports from Cabot Medical Clinic, dated from January 2007 to February 2009, which show that the Veteran received clinical attention and treatment for a chronic back disorder, a stomach disorder, diagnosed as GERD, and diabetes mellitus.  A January 2007 progress note reflects an assessment of degenerative disc disease, lumbar spine.  When seen in May 2007, it was noted that the pain was getting worse; the Veteran continued with physical therapy.  Progress notes in June and September 2007 reflect diagnoses of GERD and low back pain.  A progress note in May 2008 reflects an assessment of diabetes mellitus type II; the Veteran had a long discussion with the doctor regarding lifestyle changes.  

In a statement in support of claim (VA Form 21-4138), received in October 2009, the Veteran requested reconsideration of his claims for service connection for diabetes mellitus, a stomach condition, and a back disorder.  Submitted in support of the claim were treatment reports from Ortho Arkansas, dated from January 2007 to February 2007.  A clinic note, dated in January 2007, indicates that the Veteran was referred for evaluation by his primary care doctor.  It was noted that the Veteran had been off work for a few months now for a back injury which he would not discuss any further.  

Also submitted in support of the claim were treatment reports from Arkansas Pain Center, dated from February 2007 to October 2009, reflecting ongoing evaluation and treatment for chronic back pain.  These records reflect diagnoses of lumbar radicular pain, sacroiliac joint dysfunction, and lumbar radiculitis controlled by spinal cord stimulator.  

Received in March 2010 were treatment records from several private medical providers, dated from October 2002 to February 2009.  These records show that the Veteran received follow up evaluation and treatment for a chronic low back disorder, a stomach disorder, and diabetes mellitus.  The Veteran was seen in October 2002 with complaints of nausea for the past 5 days; he also complained of loose bowels.  The assessment was gastritis.  During a clinical visit in January 2005, the Veteran complained of stomach cramping, bloating and loose stools; the assessment was GERD.  A clinic note, dated in September 2005, also reflects a diagnosis of GERD.  When seen in May 2006, it was noted that the Veteran had elevated blood sugar.  In November 2006, he was diagnosed with low back pain with radicular signs.  A subsequent clinic note in November 2006 reflects an assessment of degenerative disc disease of the lumbar spine.  He was subsequently seen for pain management of the lower back, and was diagnosed with DDD of the lumbar spine.  Clinic notes dated in June and September 2007 reflect diagnoses of GERD.  

Received in August 2013 were documents from the Railroad Retirement Board, dated in August 2007, which determined that the Veteran was disabled due to several disabilities, including degenerative disc disease of the lumbar spine, which had their onset in November 2006.  In a report of injury, dated in November 2006, the Veteran indicated that, after completing a second tour of working in a cramped work space in a hunched position, he developed severe pain and stiffness in his back.  Among the medical records considered in reaching this determination was an x-ray study of the lumbar spine, dated in November 2006, which revealed mild degenerative changes within the lumbar spine with broad based bulging discs extending from L2-L3 to L5-S1; at L4-L5, there was borderline spinal canal stenosis due to broad-based bulging disc and facet degenerative changes.  In a medical statement, dated in February 2007, Dr. Jason Merrick stated that he had been seeing the Veteran for lower back pain for the past several weeks; he noted that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine and annular tear of a disc.  He was referred to a neurosurgeon for an injection in his lumbar spine with no improvement of his symptoms.  He was undergoing physical therapy.  

The Veteran was afforded a VA examination in November 2013.  It was noted that the STRS revealed a low back condition in service as early as 1993 while in Honduras; he was treated conservatively.  The retirement examination and x-ray in 1994 were both normal.  The record was silent until 2006 in which he claimed workman's compensation injury at Unitron Pacific Railroad; a long legal battle ensued.  He saw multiple doctors' for this condition, eventually resulting in a thoracic laminectomy and placement of a dorsal column stimulator times two.  He was granted railroad disability.  Presently, he has daily pain in the low back, which he describes as throbbing, spike and spasm.  He periodically uses a TENS unit and he uses a cane.  Following an evaluation of the spine, the examiner reported a diagnosis of degenerative disc disease of the lumbar spine, status post thoracic laminectomy and neurostimulator implantation, and BLE lumbar radiculopathy.  The examiner stated that, with the isolated events in service, a normal separation examination and x-rays, significant length of time post service before additional back complaints and documented low back condition occurring directly from railroad duties post service, it is less likely as not that his present low back medical conditions are related to his active duty service.  

With respect to the stomach, it was noted that the STRs revealed stomach problems in 1991, 1993 and 1994.  Specifically, in 1993, he was given a diagnosis of gastritis; however, an upper gastrointestinal series was normal.  He has taken multiple medications for his stomach, including Nexium.  His currently working diagnosis is GERD, for which he takes Nexium and Tums.  The pertinent diagnosis was GERD.  The examiner stated that, with no objective medical evidence in service or post service within one year, it is less likely as not that the Veteran had gastritis in service.  Therefore, there is no relationship between current condition and service.  

At his personal hearing in June 2014, the Veteran indicated that he was on temporary duty assignment in Honduras when he suddenly developed pain in his back; he stated that he went to the clinica a week or so later when the pain would not go away.  The Veteran reported that he was told that the back pain was an acute facet and would go away; however, he continued to experience back pain and he is still having back pain today.  The Veteran testified that, after service, he mostly relied on anti-inflammatory medications prescribed for his knee because they would alleviate his back pain; as a result, he did not seek treatment for his back.  The also reported that, after service, he went to work for the railroad and there he suffered an injury to his back.  The Veteran maintained that the injuries to his spine were in different locations; in service, he had pain in the upper part of his back, but the later injury involved the lower back.  The Veteran testified that he was diagnosed with diabetes in service in April 1990.  The Veteran related that he started having problems with his stomach after returning home from Honduras; he was placed on medications such as Nexium and Tagamet.  

Submitted at the hearing was a treatment report from Dr. Jason Merrick, dated in July 2014, indicating that the Veteran was seen at the clinic with complaints of low back pain, upper back pian and shoulder pain.  It was also noted that the Veteran was there for evaluation of GERD.  The Veteran reported that the GERD is under adequate control; however, breakthrough symptoms occur several times a week and are of moderate severity.  It was noted that the Veteran also has type II diabetes without complications.  The examiner noted that the diabetes was first diagnosed 5 years ago.  Following a physical evaluation, the assessment was low back pain, GERD, and type II diabetes.  

IV.  Legal Analysis-New and Material.

A.  Low back disorder.

As noted above, a claim for service connection for a back disorder was initially denied by the RO in March 1995.  That decision was based on a finding that pain by itself was not a disability and no underlying disability or pathology was shown on the last examination.   By letter dated in March 1995, the Veteran was informed of the decision and of his procedural and appellate rights; however, the Veteran did not appeal the decision within one year of the notice and it became final.  

Because the Veteran did not appeal the March 1995 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after March 1995 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board finds that the evidence received since the March 1995 rating decision is both new and material.  In the instant case, the additional evidence includes a current diagnosis of degenerative disc disease of the lumbar spine.  In the March 1995 rating decision, it was essentially found that there was no evidence of a back disorder.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  Moreover, during the personal hearing in June 2014, the Veteran testified that he started having back pain while stationed in Honduras in 1993; therefore, he alleges that the back disorder had its onset in service.  Consequently, there is now a diagnosis of a back condition and a suggested link between the current condition and service.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Stomach disorder.

As noted above, an unappealed rating decision in March 1995 denied the Veteran service connection for a stomach disorder based essentially on a finding that any gastrointestinal problems in service was an acute condition which resolved with no residuals shown on the last examination.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

VA and private treatment records received after the March 1995 rating decision and November 2013 VA examination report show assessments of GERD.  In his hearing testimony before the undersigned, the Veteran indicated that he began experiencing stomach problems upon returning from service in Honduras, before his discharge from service.   

As the VA treatment records and November 2013 VA examination report include assessment of GERD, and the Veteran's testimony (presumed credible) tends to relate the GERD to his service by providing evidence of continuity of related symptoms since service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disorder, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a stomach disorder, including GERD.  

C.  Diabetes Mellitus, type II.

In a March 1995 rating decision, the RO denied service connection for diabetes mellitus.  The claim was denied because there was no diagnosis of the condition.  At the time of the rating decision, the evidence of record consisted of service treatment records and a September 1994 VA examination report.   

The Veteran was notified of this decision and of his procedural rights by letter in March 1995.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the March 1995 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence received since the March 1995 rating decision includes VA and private treatment reports, dated from October 2002 to March 2010, indicating treatment for diabetes mellitus and a transcript from the June 2014 videoconference hearing.  

The Board finds that the evidence received subsequent to the March 1995 rating decision meets the requirements for new and material evidence.  The evidence is new as it was not part of the record at the time of the March 1995 rating decision. The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the evidence demonstrates that the Veteran has a current diagnosis of diabetes mellitus, type II.  Moreover, he testified that he was found to have diabetes in service in April 1990.  Therefore, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

IV.  Legal Analysis-Service Connection.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disorder.  Significantly, while the STRs reflect complaints of low back pain in March 1993 and January 1994, the remainder of the STRs is silent with respect to any complaints or diagnosis of a chronic low back disorder.  In fact, at the time of his retirement examination in April 1994, while the Veteran reported a history of low back pain, clinical evaluation of the spine was normal.  The next clinical documentation of a low back problem was in November 2006, more than 12 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  In addition, there is no evidence that any arthritis of the lumbar spine was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  Thus, service connection on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, while the Veteran has a current diagnosis of degenerative disc disease of the lumbar, there is no competent evidence indicating that there is a relationship between the Veteran's current spine disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, following the VA examination in November 2013, the examiner stated that, with the isolated events in service, a normal separation examination and x-rays, significant length of time post service before additional back complaints and documented low back condition occurring directly from railroad duties post service, it is less likely as not that his present low back medical conditions are related to his active duty service.  Therefore, the Board finds that there is no competent evidence that the Veteran's low back disorder is the result of disease or injury incurred in or aggravated by military service.  

The Veteran is certainly competent to state that he sustained an injury during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, his opinion that his disability is related to service is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of degenerative disc disease of the lumbar spine, manifested years after his period of service, is too complex a medical question to lend itself to the opinion of a layperson.  


In summary, the evidence clearly points to a remote, post-service onset of the Veteran's low back disorder.  There is a lack of credible evidence of pathology or treatment in proximity to service or within years of separation from service.  The Board finds the negative and silent record to be far more probative than the Veteran's remote, unsupported assertions.  Rather, the competent evidence establishes that the current low back disorder, degenerative disc disease of the lumbar spine, is not related to service.  Absent competent evidence relating the current low back disorder to service, the claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

The application to reopen a claim of service connection for a low back disorder is granted.  

Service connection for a low back disorder is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach disorder, including GERD, is reopened; to this limited extent, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus type II, is reopened; to this limited extent, the appeal is granted.  

REMAND

Having determined that the Veteran's claims of entitlement to service connection for a stomach disorder, including GERD, and service connection for diabetes mellitus is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014).  After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  

A.  S/C-Stomach disorder.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In this case, the Veteran was afforded a VA examination in November 2013, at which time the examiner specifically noted that STRs revealed stomach problems in 1991, 1993 and 1994.  Specifically, in 1993, he was given a diagnosis of gastritis; however, an upper gastrointestinal series was normal.  However, the examiner stated that it is less likely as not that the Veteran had gastritis in service because there is no objective medical evidence of gastritis in service or post service.  Moreover, while the examiner acknowledged that the record contains current diagnoses of GERD, he failed to provide an opinion regarding the etiology of the GERD.  As such, the Board finds the medical opinion to be inadequate.  




B.  S/C-Diabetes mellitus.

The Veteran has consistently reported, as he is competent to do, that he has had symptoms of diabetes mellitus since service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also 38 C.F.R. § 3.159(a) (2).  Based on the medical evidence showing no clinical findings of diabetes mellitus upon entrance into service in April 1976, findings of elevated glucose reading in April 1990, and the Veteran's reports that he continued to experience symptoms of diabetes mellitus, the Board finds that VA is required to provide the Veteran with a medical examination and to request a medical opinion as to whether the Veteran's currently diagnosed type II diabetes mellitus had its onset during military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The RO should request the Veteran to identify all medical care providers who have treated him for a stomach disorder, including GERD and diabetes mellitus since his separation from service.  After receiving this information and any necessary releases, the RO should attempt to obtain copies of pertinent treatment records from all sources identified by the Veteran.  Regardless of the Veteran's response, the RO should obtain all outstanding VA treatment notes which are not already in the claims folder.  

2.  The AOJ should schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his claimed gastrointestinal disorders, including GERD.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All indicated test and studies deemed necessary should be conducted.  The examiner should elicit from the Veteran and record a full clinical history pertaining to his stomach disorders; the examiner should give particular attention and discuss the service treatment reports documenting stomach problems.  All indicated studies should be performed.  The examiner is requested to identify all current gastrointestinal disorders.  For each gastrointestinal disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the current gastrointestinal disorder began in service?  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the November 2013 VA medical opinion, as well as the lay statements from the Veteran indicating that he has suffered from GI symptoms since service.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.   

3.  The RO should afford the Veteran a VA examination by a physician to determine the nature and likely etiology of his type II diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's diabetes mellitus is etiologically related to his period of service (to include a discussion of the elevated fasting blood sugar reading in April 1990).  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


